                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 4/6/2020


 DAVID COLLADO,

                                Petitioner,

         -v-                                                    No. 20-cv-2824 (MKV)
                                                               ORDER TO TRANSFER
 DEPARTMENT OF HOMELAND                                        FOR LACK OF VENUE
 SECURITY,

                                Respondent.


MARY KAY VYSKOCIL, District Judge:

       The Court is in receipt of a pro se petition for a writ of habeas corpus, 28 U.S.C. § 2241,

that was filed in the above-captioned matter today, April 6, 2020. [ECF #1] The Court has also

been advised that a member of Petitioner’s family informed the Clerk’s Office that Petitioner is

scheduled to be removed from the United States tomorrow.

       The Court may entertain a petition for a writ of habeas corpus from a person in custody

challenging the legality of his detention on the ground that “[h]e is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). The Court is also

obliged to construe pro se pleadings liberally and interpret them “to raise the strongest arguments

they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted). The Court therefore construes Petitioner’s filing as

including an emergency motion for a stay of removal proceedings. However, a pro se litigant is

not exempt “from compliance with relevant rules of procedural and substantive law.” Id. at 477

(quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).




                                                  1
         The Southern District of New York is not a proper venue for this proceeding. The proper

venue for the petition is “the district of confinement,” which is the District of New Jersey.

Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004). See also, e.g., Cesar v. Shanahan, No. 17-cv-

7974, 2018 WL 1747989, at *1 (S.D.N.Y. Feb. 5, 2018); Alberto v. Decker, No. 17-cv-2604,

2017 WL 6210785, at *1-*2 (S.D.N.Y. Nov. 21, 2017); Phrance v. Johnson, No. 14-cv-3569,

2014 WL 6807590, at *1-*2 (S.D.N.Y. Dec. 3, 2014); Medina-Valdez v. Holder, No. 12-CV-

6002, 2012 WL 4714758, at *1–2 (S.D.N.Y. Oct. 1, 2012); Guo v. Napolitano, No. 09-cv-3023,

2009 WL 2840400, at *3 (S.D.N.Y. Sept. 2, 2009). The Court is aware that a minority of

decisions in this district have declined to apply Padilla in the context of an immigration habeas

proceeding. See Matias Madera v. Decker, No. 18-cv-7314, 2018 WL 10602037, at *2

(S.D.N.Y. Sept. 28, 2018). However, even these decisions acknowledge that they break with the

majority. Id. (“I recognize that the majority of courts within this district have applied Padilla in

the immigration context.”).

         Accordingly, IT IS HEREBY ORDERED that this case shall be transferred to the District

of New Jersey.

Dated:           April 6, 2020
                 New York, New York
                                                      ____________________________________
                                                      MARY KAY VYSKOCIL
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
